EMPLOYMENT AGREEMENT

(dated as of July 9, 2007)

AGREEMENT, made and entered into as of the date first above written, by and
between, XL Capital Ltd, a Cayman Islands corporation (the “Company”), X.L.
Global Services, Inc. (“XLGS”), and BRIAN W. NOCCO (the “Executive”).

WHEREAS, the Company and Executive each desire Executive become employed by the
Company and XLGS and to memorialize the terms and conditions of such employment
by a written agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Company, XLGS, the
Guarantors (as hereinafter defined) and the Executive (the “Parties”) agree as
follows:

1. EMPLOYMENT.

The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company, for the term of this Agreement as set forth in
Section 2, below, in the position and with duties and responsibilities set forth
in Section 3, below, and upon such other terms and conditions as are hereinafter
stated.

2. TERM OF EMPLOYMENT.

The stated term of employment under this Agreement shall commence on the date
first above written (the “Date of the Agreement”) and shall continue through the
close of business on the first anniversary of the Date of the Agreement, subject
to earlier termination as provided in Section 8, below, and extension as
provided in the next succeeding sentence. On the first anniversary of the Date
of the Agreement and on each anniversary thereafter, the stated term of
employment shall be automatically extended for an additional one year unless the
Company gives notice in writing to the Executive or the Executive gives notice
in writing to the Company at least six months prior to such anniversary that the
term is not to be so extended.

3. POSITIONS, DUTIES AND RESPONSIBILITIES.

(a) GENERAL. The Executive shall be employed as Executive Vice President of the
Company effective July 23, 2007, and shall be appointed, effective August 10,
2007, the Chief Financial Officer of the Company. In such position, the
Executive shall have the duties, responsibilities and authority normally
associated with the office, position and titles of such an officer of an
insurance, reinsurance and financial services company, or holding company, whose
shares are publicly traded in the United States. Such duties shall include
responsibility for managing the finance organization on a global basis,
overseeing the corporate finance functions, controllership, treasury, capital
management, taxation, business segment finance functions, finance shared
services, investor relations, rating agency management, and financial reporting
and controls. In carrying out his duties and responsibilities, the Executive
shall report to the Company’s Chief Executive Officer (the “CEO”) or his
designee. During the term of this Agreement, the Executive shall devote his full
business time to the business and affairs of the Company, provided that the
Executive may manage his personal and family passive investments, be involved
with and serve on boards and advisory committees of charitable, professional,
trade and civic organization, and with the consent of the CEO, serve on for
profit boards and advisory committees provided that the foregoing activities in
the aggregate do not materially interfere with Executive’s performance of his
duties.

(b) PERFORMANCE OF SERVICES. The Executive’s services under this Agreement,
which are global in nature, shall be performed at the location or locations
reasonably requested by the Company; provided, however, that Executive’s
principal place of business shall be located in Bermuda. Executive acknowledges
that certain services may be required to be performed outside the United States
and in accordance with the guidelines established by the Company from time to
time for the location of the performance of services on behalf of the Company
and its subsidiaries. The Executive acknowledges that the Company may require
the Executive to travel to the extent such travel is reasonably necessary to
perform the services hereunder and that such travel may be extensive.

4. BASE SALARY.

The Executive shall be paid a Base Salary by the Company of no less than
$550,000, payable in accordance with the Company’s regular pay practices. Such
Base Salary shall be subject to annual review in accordance with the Company’s
practices for executives as in effect from time to time and may be increased
(but not decreased) at the discretion of the Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”).

5. BONUSES.

In addition to the Base Salary provided for in Section 4, above, the Executive
shall be eligible for an annual cash bonus under the Company’s Annual Incentive
Compensation Plan as in effect from time to time, with a bonus target of at
least 125% of his or her Base Salary. For fiscal year 2007, provided Executive
remains otherwise eligible to receive a bonus, such bonus shall be no less than
the target award. The Executive may be awarded such annual bonuses thereunder as
may be approved by the Compensation Committee based on corporate, individual and
business unit performance measures, as appropriate, established or approved from
time to time, by the Compensation Committee. Any annual bonus shall be paid in
cash in a lump sum after the end of the calendar year for which the annual bonus
is paid and no later than March 15 following such calendar year, unless deferred
at the Executive’s option in accordance with the provisions of any applicable
deferred compensation plan of the Company or it subsidiaries in effect from time
to time. Nothing in this Section 5 shall confer upon the Executive any right to
a minimum annual bonus.

6. EMPLOYEE BENEFIT PROGRAMS.

During the term of the Executive’s employment under this Agreement, the
Executive shall be entitled to participate in all employee benefit programs of
the Company as are in effect from time to time and in which similarly situated
senior executives of the Company are eligible to participate.

7. BUSINESS EXPENSE REIMBURSEMENT, FRINGE BENEFITS. During the term of the
Executive’s employment under this Agreement, the Executive shall be entitled to
participate in the Company’s travel and entertainment expense reimbursement
programs and its executive fringe benefit plans and arrangements, all in
accordance with the terms and conditions of such programs, plans and
arrangements as in effect from time to time as applied to the Company’s
similarly situated executives.

8. TERMINATION OF EMPLOYMENT.

(a) TERMINATION DUE TO DEATH. In the event the Executive dies during the term of
employment hereunder, the Executive’s spouse, if the spouse survives the
Executive, (or, if the Executive’s spouse does not survive him, the estate or
other legal representative of the Executive) shall be entitled to receive the
Base Salary as provided in Section 4, above, at the rate in effect at the time
of Executive’s death, to be paid in accordance with the Company’s regular
payroll practices through the end of the sixth month after the month in which
the Executive dies. In addition to the above, the estate or other legal
representative of the Executive shall be entitled to:

(i) any annual bonus awarded in accordance with the Company’s bonus program but
not yet paid under Section 5, above, to be paid at the time such bonus would
otherwise be due under Section 5 above, and reimbursement of business expenses
incurred prior to death in accordance with Section 7 above,

(ii) within 45 days after the date of death, a pro rata bonus for the year of
death in an amount determined by the Compensation Committee, but in no event
less than a pro rata portion of the Executive’s average annual bonus for the
immediately preceding three years (or the period of the Executive’s employment
with the Company, if less),

(iii) the rights under any options to purchase equity securities of the Company
or other rights with respect to equity securities of the Company, including any
restricted stock or other securities, held by the Executive determined in
accordance with the terms thereof,

(iv) for a period of six months following the Executive’s death, continued
medical benefit plan coverage (including dental and vision benefits if provided
under the applicable plans) for the Executive’s dependents, if any, under the
Company’s medical benefit plans upon substantially the same terms and conditions
(including cost of coverage to the dependents) as is then in existence for other
executives during the coverage period; provided, that, if the Executive’s
dependents cannot continue to participate in the Company plans providing such
benefits, the Company shall otherwise provide such benefits on substantially the
same after-tax basis as if continued participation had been permitted (and any
payment made by the Company in respect of any taxes imposed with respect to such
benefits shall be paid to the Executive’s dependents, or to the applicable
taxing authority on their behalf, no later than the due date of such taxes), and

(v) the vested accrued benefits, if any, under the employee benefit programs of
the Company, as provided in Section 6, above, determined in accordance with the
applicable terms and provisions of such programs.

(b) TERMINATION DUE TO DISABILITY. In the event the Executive’s employment
hereunder is terminated due to his disability, which shall mean that Executive
has been unable to perform his material duties due to illness or injury for a
continuous twenty-six (26) week period, as determined under the Company’s
long-term disability plan, the Executive shall be entitled to, subject to
Subsection 25 hereof:

(i) a cash lump sum payment made within 45 days after the date of termination in
an amount equal to the Base Salary as provided in Section 4, above, that would
have been paid to the Executive had he remained employed through the end of the
sixth month after the month in which the Executive’s employment terminates due
to disability,

(ii) any annual bonus awarded in accordance with the Company’s bonus program but
not yet paid under Section 5, to be paid at the time such bonus would otherwise
be due under Section 5 above, and reimbursement of business expenses incurred
prior to termination of employment in accordance with Section 7 above,

(iii) within 45 days after the date of termination, a pro rata bonus for the
year of termination in an amount determined by the Compensation Committee, but
in no event less than a pro rata portion of the Executive’s average annual bonus
for the immediately preceding three years (or the period of the Executive’s
employment with the Company, if less),

(iv) the rights under any options to purchase equity securities of the Company
or other rights with respect to equity securities of the Company, including any
restricted stock or other securities, held by the Executive, determined in
accordance with the terms thereof,

(v) for a period of six months following the termination of the Executive’s
employment, continued medical benefit plan coverage (including dental and vision
benefits if provided under the applicable plans) for the Executive (and the
Executive’s dependents, if any) under the Company’s medical benefit plans upon
substantially the same terms and conditions (including cost of coverage to the
Executive) as is then in existence for other executives during the coverage
period; provided, that, if the Executive cannot continue to participate in the
Company plans providing such benefits, the Company shall otherwise provide such
benefits on substantially the same after-tax basis as if continued participation
had been permitted (and any payment made by the Company in respect of any taxes
imposed with respect to such benefits shall be paid to the Executive, or to the
applicable taxing authority on his behalf, no later than the due date of such
taxes); provided further, however, that, in the event the Executive becomes
reemployed with another employer and becomes eligible to receive medical
benefits from such employer, the medical benefits described herein shall
immediately cease, and

(vi) the vested accrued benefits, if any, under the employee benefit programs of
the Company, as provided in Section 6 above, determined in accordance with the
applicable terms and provisions of such programs.

(c) TERMINATION FOR CAUSE.

(i) The employment of the Executive under this Agreement may be terminated by
the Company for Cause, such termination to be effective upon the Company giving
the Executive written notice of termination in accordance with the provisions of
this Agreement. For this purpose, “Cause” shall mean:

(A) conviction of the Executive of a felony involving moral turpitude,
dishonesty or laws to which the Company or its Affiliates are subject in
connection with the conduct of its or their business;

(B) the Executive, in carrying out his duties for the Company under this
Agreement, has been guilty of (1) willful misconduct of a material nature or
(2) substantial and continual refusal by the Executive to perform the duties
assigned to the Executive pursuant to the terms hereof; provided, however, that
any act or failure to act by the Executive shall not constitute Cause for
purposes of this Section 8(c)(i)(B) if such act or failure to act was committed,
or omitted, by the Executive in good faith and in a manner he reasonably
believed to be in the overall best interests of the Company, as the case may be.
The determination of whether the Executive acted in good faith and that he
reasonably believed his action to be in the Company’s overall best interest, as
the case may be, will be in the reasonable judgment of the General Counsel of
the Company or, if the General Counsel shall have an actual or potential
conflict of interest, the Compensation Committee; or

(C) the Executive’s continued willful refusal to obey any lawful policy or
requirement duly adopted by the Company Board and the continuance of such
refusal after receipt of written notice.

(ii) In the event of a termination for Cause under Section 8(c)(i), above, the
Executive shall be entitled only to:

(A) Base Salary as provided in Section 4, above, at the rate in effect at the
time of his termination of employment for Cause, through the date on which
termination for Cause occurs, to be paid in accordance with the Company’s
regular payroll practices,

(B) the rights under any options to purchase equity securities of the Company or
other rights with respect to equity securities of the Company, including any
restricted stock or other securities, held by the Executive, determined in
accordance with the terms thereof, and

(C) the vested accrued benefits, if any, under employee benefit programs of the
Company, as provided in Section 6, above, and reimbursement of properly incurred
unreimbursed business expenses under the business expense reimbursement program
as described in Section 7, above, determined in accordance with the applicable
terms and provisions of such employee benefit and expense reimbursement
programs; provided that the Executive shall not be entitled to any such benefits
unless the terms and provisions of such programs expressly state that the
Executive shall be entitled thereto in the event his employment is terminated
for Cause (as defined in this Agreement or otherwise).

(d) TERMINATION WITHOUT CAUSE.

(i) Anything in this Agreement to the contrary notwithstanding, the Executive’s
employment may be terminated by the Company without Cause as provided in this
Section 8(d). A termination due to death or disability, as described in Section
8(a) or (b), above, or a termination for Cause, as described in Section 8(c),
above, shall not be deemed a termination without Cause under this Section 8(d).
For the avoidance of doubt, if a notice of non-renewal of this Agreement
pursuant to Section 2 is issued by the Company, the termination of the
Executive’s employment at the end of the Term shall be considered a termination
by the Company without Cause hereunder.

(ii) in the event the Executive’s employment is terminated by the Company
without Cause (x) prior to a Change in Control (other than as provided in the
last paragraph of Section 8(d)(iii), in which case the provisions of
Section 8(d)(iii) shall apply in lieu of this Section 8(d)(ii)) or (y) following
the Post-Change Period (as hereinafter defined), the Executive shall be entitled
to:

(A) Base Salary as provided in Section 4, above, at the rate in effect at the
time of his termination of employment without Cause, through the date on which
termination without Cause occurs, to be paid in accordance with the Company’s
regular payroll practices,

(B) provided the Executive executes and does not revoke a general release of
claims against the Company and its affiliates in substantially the form of
Exhibit C hereto, a cash lump sum payment made within 30 days after termination
of employment equal to (x) two times the Executive’s annual Base Salary, at the
annual rate in effect in accordance with Section 4, above, immediately prior to
such termination and (y) one times the higher of the targeted annual bonus for
the year of such termination, if any, or the average of the Executive’s annual
bonus payable by the Company for the three years immediately preceding the year
of termination (or such shorter period during which the Executive has been
employed by the Company),

(C) any annual bonus awarded in accordance with the Company’s bonus program but
not yet paid under Section 5, above, to be paid at the time such bonus would
otherwise be due under Section 5 above, and reimbursement of business expenses
incurred prior to termination of employment in accordance with Section 7 above,

(D) the rights under any options to purchase equity securities of the Company or
other rights with respect to equity securities of the Company, including any
restricted stock or other securities, held by the Executive, determined in
accordance with the terms thereof,

(E) for a period of twenty-four months following the termination of the
Executive’s employment, continued medical benefit plan coverage (including
dental and vision benefits if provided under the applicable plans) for the
Executive (and the Executive’s dependents, if any) under the Company’s medical
benefit plans upon substantially the same terms and conditions (including cost
of coverage to the Executive) as is then in existence for other executives
during the coverage period; provided, that, if the Executive cannot continue to
participate in the Company plans providing such benefits because of underwriting
or plan provisions or if such participation would cause the Executive to be
taxed on the benefits under Section 105(h) of the Internal Revenue Code of 1986,
as amended (the “Code”), the Company shall otherwise provide such benefits on
substantially the same after-tax basis as if continued participation had been
permitted (and any payment made by the Company in respect of any taxes imposed
with respect to such benefits shall be paid to the Executive, or to the
applicable taxing authority on his behalf, no later than the due date of such
taxes); provided, however, that, in the event the Executive becomes reemployed
with another employer and becomes eligible to receive medical benefits from such
employer, the medical benefits described herein shall immediately cease,

(F) the vested accrued benefits, if any, under the employee benefit programs of
the Company, as provided in Section 6 above, determined in accordance with the
applicable terms and provisions of such programs.

(iii) In the event the Executive’s employment is terminated by (x) the Company
without Cause within the twenty-four month period following a Change in Control
(as defined in Exhibit A hereto) (the “Post-Change Period”) or (y) the Executive
terminates his employment for “Good Reason” (as defined in Exhibit B hereto)
during the Post-Change Period, the Executive shall be entitled to the following,
paid in the case of amounts set forth in (A), (B), (C), (D) and (G) below,
subject to Section 25 below, within 30 days after termination of employment:

(A) Base Salary as provided in Section 4, above, at the rate in effect at the
time of his termination of employment, through the date on which termination
occurs,

(B) a cash lump sum payment equal to two times the Executive’s annual Base
Salary, at the rate in effect in accordance with Section 4, above, or
immediately prior to such termination or Change in Control, whichever is
greater,

(C) a cash lump sum payment equal to two times the average annual bonus awarded
to the Executive by the Company in the three years prior to the year in which
the Change in Control occurs (or shorter period during which the Executive had
been employed by the Company); provided such bonuses shall be at least equal to
the targeted annual bonus, if any, for the year of such termination,

(D) an amount equal to (i) the higher of (x) the bonus actually awarded to the
Executive by the Company for the year immediately preceding the year in which
the Change in Control occurs or (y) the targeted amount of bonus, if any, that
would have been awarded to the Executive in respect of the year in which the
termination of employment occurs, multiplied by (ii) a fraction, the numerator
of which is the number of months or fraction thereof in which the Executive was
employed by the Company in the year of termination of employment, and the
denominator of which is 12,

(E) options to purchase equity securities of the Company or other rights with
respect to equity securities of the Company held by the Executive shall
immediately vest in full and shall continue to be exercisable for three years
from the date of termination of employment, notwithstanding the Executive’s
termination of employment, or the original full term of the option or other
right, if shorter,

(F) for a period of twenty-four months following the termination of the
Executive’s employment, continued medical benefit plan coverage (including
dental and vision benefits if provided under the applicable plans) for the
Executive (and the Executive’s dependents, if any) under the Company’s medical
benefit plans upon substantially the same terms and conditions (including cost
of coverage to the Executive) as is then in existence for other executives
during the coverage period; provided, that, if the Executive cannot continue to
participate in the Company plans providing such benefits because of underwriting
or plan provisions or, if such participation would cause the Executive to be
taxed in the benefits under Section 105(h) of the Code, the Company shall
otherwise provide such benefits on substantially the same after-tax basis as if
continued participation had been permitted (and any payment made by the Company
in respect of any taxes imposed with respect to such benefits shall be paid to
the Executive, or to the applicable taxing authority on his behalf, no later
than the due date of such taxes); provided, however, that, in the event the
Executive becomes reemployed with another employer and becomes eligible to
receive medical benefits from such employer, the medical benefits described
herein shall immediately cease, and

(G) full and immediate vesting under the Company’s retirement plans as of the
date of termination, to the extent permitted by applicable law; provided,
however, that if such full and immediate vesting cannot be provided under a
retirement plan under applicable law, then the present value of economically
equivalent benefits, determined using reasonable assumptions and on an after tax
basis to the Executive, shall be paid in a cash lump sum to the Executive.

Anything in this Agreement to the contrary notwithstanding, the Executive shall
be entitled to the benefits described in (A)-(G) above, if the Executive’s
employment with the Company is terminated by the Company (other than for Cause)
within one year prior to the date on which a Change in Control occurs, and it is
reasonably demonstrated that such termination (i) was at the request of a third
party who has taken steps reasonably calculated or intended to effect the Change
in Control or (ii) otherwise arose in connection with or anticipation of the
Change in Control; provided, however, that in such event, amounts in excess of
those otherwise payable to the Executive under Section 8(d)(ii) above will be
payable hereunder only following the Change in Control (and, subject to
Section 25 below, within 10 days thereafter).

(iv) If, in situations where Section 8(d)(iii) does not apply, at any time
during the term of the Executive’s employment hereunder and without the
Executive’s written consent, duties are assigned to the Executive that are
materially inconsistent with his position as described in Section 3 herein, or
the Company does not cure any material breach by it of any provision of
Sections 3 through 7 of this Agreement within 30 calendar days following written
notice of same by the Executive (which written notice must be given within 30
calendar days after such breach), the Executive shall have the right to
terminate his employment within 30 calendar days of the Company’s failure to
rescind such assignment in accordance with the proviso below or of such failure
to cure a breach, as the case may be, and such termination shall be deemed a
termination by the Company without Cause under Section 8(d)(ii), above,
provided, in the case of assignment of inconsistent duties that are materially
inconsistent with those set for in Section 3, the Executive shall have given the
Company written notice of such assignment within 30 calendar days of such
assignment and shall not, within 30 calendar days thereafter, have had the
assignment of inconsistent duties rescinded.

(e) VOLUNTARY TERMINATION BY THE EXECUTIVE. The Executive may voluntarily
terminate his employment prior to the expiration of the term of this Agreement
upon at least three months’ prior written notice to the Company. Such
termination shall constitute a voluntary termination and, except as provided in
Section 8(d)(iii) or Section 8(d)(iv), above, in such event the Executive shall
be limited to the same rights and benefits as applicable to a termination by the
Company for Cause as provided in Section 8(c), above. A voluntary termination in
accordance with this Section 8(e) shall not be deemed a breach of this
Agreement. A termination of the Executive’s employment due to disability or
death as described in Section 8(b) or 8(a), above, a termination by the
Executive which the Executive is entitled to treat as a termination by the
Company pursuant to Section 8(d), above, or a termination by the Executive under
Section 8(d)(iv), above, shall not be deemed a voluntary termination within the
meaning of this Section 8(e).

9. EXCISE TAX PAYMENTS.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that (i) any payment or distribution made, or benefit
provided (including, without limitation, the acceleration of any payment,
distribution or benefit or accelerated vesting or exercisability of any award)
by the Company, any acquirer or any party related to the Company or the
acquirer, to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 9) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code (or any successor provision or similar excise tax),
or any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), (ii) the aggregate
amount of the Executive’s Parachute Payments (as defined in
Section 280G(b)(2)(A) of the Code) is less than 3.25 times the Executive’s Base
Amount (as defined in Section 280G(b)(3)(A) of the Code), and (iii) no such
Payment would be subject to the Excise Tax if the payments set forth in
Section 8(d)(iii)(B) and (C) hereof were each reduced by up to 20 percent, then
the payments set forth in Section 8(d)(iii)(B) and (C) will each be reduced to
the smallest extent possible (and in no event by more than 20 percent in the
aggregate) such that no Payment is subject to the Excise Tax.

(b) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that (i) the aggregate amount of the Executive’s Parachute
Payments equals or exceeds 3.25 times the Executive’s Base Amount, (ii) the
aggregate amount of the Executive’s Parachute Payments is less than 3.25 times
the Base Amount but one or more Payments would be subject to the Excise Tax even
if the payments set forth in Section 8(d)(iii)(B) and (C) hereof were each
reduced by 20 percent, or (iii) notwithstanding a reduction in payments pursuant
to Section 9(a) above, an Excise Tax is payable by the Executive on one or more
Payments, then, in any such case, Payments shall not be reduced and the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any income or Excise Tax) imposed upon the Gross-Up Payment and any
interest or penalties imposed with respect to such taxes, the Executive retains
from the Gross-Up Payment an amount equal to the Excise Tax imposed upon the
Payments.

(c) Subject to the provisions of Section 9(d), all determinations required to be
made under this Section 9, including determination of whether a Gross-Up Payment
is required and of the amount of any such Gross-Up Payment, shall be made by a
nationally recognized public accounting firm selected by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within l5 business days of the date of termination
of the Executive’s employment, if applicable, or such earlier time as is
reasonably requested. The initial Gross-Up Payment, if any, as determined
pursuant to this Section 9(c), shall be paid to the Executive within five
business days of the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the Executive with a written opinion that he has substantial
authority not to report any Excise Tax on his Federal income tax return. Any
determination by the Accounting Firm meeting the requirements of this Section
9(c) shall be binding upon the Company and the Executive, subject only to
payments pursuant to the following sentence based on a determination that
additional Gross-Up Payments should have been made, consistent with the
calculations required to be made hereunder (the amount of such additional
payments are referred to herein as the “Gross-Up Underpayment”). In the event
that the Company exhausts its remedies pursuant to Section 9(d) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Gross-Up Underpayment that has
occurred and any such Gross-Up Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive. The fees and disbursements of
the Accounting Firm shall be paid by the Company.

(d) The Executive shall notify the Company in writing of any claim by the United
States Internal Revenue Service that, if successful, would require the payment
by the Executive of any Excise Tax and, therefore, the payment by the Company of
a Gross-Up Payment. Such notification shall be given as soon as practicable but
not later than 30 business days after the Executive receives written notice of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which he gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires, in good faith, to contest such claim (which notice shall set
forth the bases for such contest) and that it will bear the costs and provide
the indemnification as required by this sentence, the Executive shall, in good
faith:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall, in good faith, reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney selected by the Company and reasonably acceptable to
the Executive,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate, in good faith, in any proceedings
relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis to the Executive, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of all costs and expenses.

Without limitation on the foregoing provisions of this Section 9(d), the Company
shall, exercising good faith, control all proceedings taken in connection with
such contest and, at its sole option (but in good faith), may pursue or forego
any and all administrative appeals, proceedings, hearings and conferences with
the taxing authority in respect of such claim and may, at its sole option (but
in good faith), either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis to the
Executive, from any Excise Tax or income tax, including interest or penalties
with respect thereto, imposed with respect to such advance or with respect to
any imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to the payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority. If, after the receipt by
the Executive of an amount advanced by the Company pursuant to Section 9(d), the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 9(d)) promptly pay to the Company, as the case may be, the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(d), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then any obligation of the Executive to repay such advance shall
be forgiven and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

Notwithstanding any provision herein to the contrary, the Executive’s failure to
strictly comply with the notice provisions set forth in this Section 9, so long
as such failure does not prevent the Company from contesting an excise tax
claim, shall not adversely affect the Executive’s rights under this Section 9.
Payments required under this Section 9 shall be paid within the time periods
required by Treasury Regulation Section 1.409A-3(i)(1)(v).

10. NO MITIGATION; NO OFFSET.

In the event of any termination of employment under Section 8, above, the
Executive shall be under no obligation to mitigate damages or seek other
employment, and, except as expressly set forth herein with respect to
Executive’s requirement to accept the medical, dental and other welfare benefits
offered by a prospective employer, there shall be no offset against amounts due
the Executive under this Agreement on account of any remuneration attributable
to any subsequent employment that he may obtain.

11. NONCOMPETITION AND NONSOLICITATION.

The Executive hereby represents and warrants to the Company that (a) the
execution, delivery and performance of this Agreement by the Executive does not
and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound, (b) except for agreements provided
to the Company by the Executive, the Executive is not a party to or bound by any
employment agreement, noncompetition agreement, confidentiality agreement or
similar agreement with any other person, and (c) upon the execution and delivery
of this Agreement by the Company, this Agreement will be the valid and binding
obligation of the Executive, enforceable in accordance with its terms. The
Executive agrees that the products of the Company and its Affiliates shall
constitute the exclusive property of the Company and its Affiliates.

For the avoidance of doubt, all trademarks, policy language or forms, products
or services (including products and services under development), trade names,
trade secrets, service marks, designs, computer programs and software, utility
models, copyrights, know-how and confidential information, applications for
registration of any of the foregoing and the right to apply for them in any part
of the world (whether any of the foregoing shall be registered or unregistered)
created or discovered or participated in by the Executive during the course of
his employment (whether or not pursuant to the terms of this Agreement) or under
the instructions of the Company or its Affiliates are and shall be the absolute
property of the Company and its Affiliates, as appropriate. Without limiting the
foregoing, the Executive hereby assigns to the Company any and all of the
Executive’s right, title and interest, if any, pertaining to the insurance and
reinsurance (including, without limitation, finite insurance and reinsurance),
risk assumption, risk management, brokerage, financial and other products or
services developed or improved upon by the Executive (including, without
limitation, any related “know-how”) while employed by the Company or its
Affiliates, including any patent, trademark, trade name, copyright, ownership or
other right that may pertain thereto.

Since Executive has obtained and is likely to obtain in the course of
Executive’s employment with the Company and its Affiliates knowledge of trade
names, trade secrets, know-how, products and services (including products and
services under development), techniques, methods, lists, computer programs and
software and other confidential information relating to the Company and its
Affiliates, and their employees, clients, business or business opportunities,
Executive hereby undertakes that:

(i) Executive will not (either alone or jointly with or on behalf of others and
whether directly or indirectly) encourage, entice, solicit or endeavor to
encourage, entice or solicit away from employment with the Company or its
Affiliates, or hire or cause to be hired, any officer or employee of the Company
or its Affiliates (or any individual who was within the prior twelve (12) months
an officer or employee of the Company or its Affiliates), or encourage, entice,
solicit or endeavor to encourage, entice or solicit any individual to violate
the terms of any employment agreement or arrangement between such individual and
the Company or any of its Affiliates; provided, however, that nothing in this
subsection shall prevent Executive from providing a personal reference on behalf
of any officer or employee of the Company to a third party, appearing or being
involved in a general advertisement for employment not specifically tailored to
entice only officers or employees of the Company;

(ii) Executive will not (either alone or jointly with or on behalf of others and
whether directly or indirectly) interfere with or disrupt or seek to interfere
with or disrupt (A) the relationships between the Company and its Affiliates, on
the one hand, and any primary property, casualty, specialty insurance and/or
reinsurance customer or client of the Company and its Affiliates, on the other
hand, (including any insured or reinsured party) with regard to such area of
insurance and /or reinsurance who during the period of twenty-four months
immediately preceding such termination shall have been such a customer or
client, or (B) the supply to the Company and its Affiliates of any services by
any supplier or agent or broker with regard to the insurance and/or reinsurance
areas who during the period of twenty-four months immediately preceding such
termination shall have supplied services to any such person, with regard to the
insurance and/or reinsurance areas nor will Executive interfere or seek to
interfere with the terms on which such supply or agency or brokering services
during such period as aforesaid have been made or provided; and

(iii) Executive will not (either alone or jointly with or on behalf of others
and whether directly or indirectly) whether as an employee, consultant, partner,
principal, agent, distributor, representative or stockholder (except solely as a
less than one percent stockholder of a publicly traded company), without the
written consent of the Company through the Chief Executive Officer, after
receipt of specific notice by Executive of the potential competitive situation
(such consent not to be unreasonably withheld) engage in any activities in
Bermuda or the United States if such activities are competitive with the primary
or reinsurance property, casualty, specialty insurance and/or reinsurance
businesses that (i) are then being conducted by the Company or its Affiliates
and (ii) during the period of the Executive’s employment were either being
conducted by the Company or its Affiliates or actively being developed by the
Company or its Affiliates.

The provisions of the immediately preceding sentence shall continue as long as
the Executive is employed by the Company or its Affiliates and such provisions
shall continue in effect after such employment is terminated for any reason
until the first anniversary of such termination, provided that if such
employment is terminated by the Company under Section 8(d)(iii) or by the
Executive under Section 8(d)(iii), the provisions of clauses (ii) and
(iii) shall automatically terminate upon such termination of employment, unless
the Company elects, in writing, upon such termination to continue the provisions
of clauses (ii) and (iii) in effect through the six-month anniversary of such
termination of employment in which case the Company shall be obligated to pay
the Executive, in addition to any of the Executive’s rights under
Section 8(d)(iii), a lump sum payment equal to the sum of (x) six months of his
Base Salary and (y) one half of the Executive’s average annual bonus payable by
the Company or its subsidiaries for the three years (or shorter period of
employment by any of such entities) immediately preceding the year of
termination, and such lump sum payment shall, subject to Section 25 below, be
made within 10 days following termination of employment.

For purposes of this Agreement, an “Affiliate” of the Company includes any
person, directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company, and such term shall
specifically include, without limitation, the Company’s majority-owned
subsidiaries.

The limitations on the Executive set forth in this Section shall also apply to
any agent or other representative acting on behalf of Executive at the
Executive’s specific intentional direction.

While the restrictions aforesaid are considered by both parties to be reasonable
in all the circumstances it is recognized that restrictions of the nature in
question may fail for reasons unforeseen and accordingly it is hereby declared
and agreed that if any of such restrictions or the geographic or other scope
thereof shall be adjudged to be void as going beyond what is reasonable in the
circumstances for the protection of the interests of the Company and its
Affiliates but would be valid if part of the wording thereof were deleted and/or
the periods (if any) thereof reduced and/or geographic or other area dealt with
thereby reduced in scope then said restrictions shall apply with such
modifications as may be necessary to make them valid and effective.

Nothing contained in this Section 11 shall limit in any manner any additional
obligations to which Executive may be bound pursuant to any other agreement or
any applicable law, rule or regulation and Section 11 shall apply, subject to
its terms, after employment has terminated for any reason.

12. CONFIDENTIAL INFORMATION.

The Executive covenants that he shall not, without the prior written consent of
the Company, use for the Executive’s own benefit or the benefit of any other
person or entity other than the Company and its Affiliates or disclose to any
person, other than an employee of the Company or other person to whom disclosure
is in good faith believed to be desirable to the performance by the Executive of
his duties in the employ of the Company, any confidential, proprietary, secret,
or privileged information about the Company or its Affiliates or their business
or operations, including, but not limited to, information concerning trade
secrets, know-how, software, data processing systems, policy language and forms,
inventions, designs, processes, formulae, notations, improvements, financial
information, business plans, prospects, referral sources, lists of suppliers and
customers, legal advice and other information with respect to the affairs,
business, clients, customers, agents or other business relationships of the
Company or its Affiliates. Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret, confidential proprietary or privileged
information or data relating to the Company or any of its Affiliates or
predecessor companies, and their respective businesses, which shall have been
obtained by Executive during his employment, unless and until such information
has become known to the public generally (other than as a result of unauthorized
disclosure by the Executive) or unless he is required to disclose such
information by a court or by a governmental body with apparent authority to
require such disclosure. The foregoing covenant by the Executive shall be
without limitation as to time and geographic application and this Section 12
shall apply in accordance with its terms after employment has terminated for any
reason. The Executive acknowledges and agrees that he shall have no authority to
waive any attorney-client or other privilege without the express prior written
consent of the Compensation Committee as evidenced by the signature of the
Company’s General Counsel.

13. WITHHOLDING.

Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive shall be subject
to withholding of such amounts relating to taxes as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation. In
lieu of withholding such amounts, in whole or in part, the Company may, in its
sole discretion, accept other provision for payment of taxes as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold such taxes have been satisfied.

14. GUARANTY AND AFFILIATE SERVICES.

(a) LIABILITY. Each of XL Insurance Ltd and XL Re Ltd (together, the
“Guarantors”) hereby agrees to be jointly and severally liable together with the
Company, for the performance of all obligations and duties, and the payment of
all amounts, due to the Executive under this Agreement. In case of the failure
of the Company to punctually pay any of the amounts necessary to satisfy the
obligations, the Guarantor shall cause such amounts to be paid punctually when
and as the same shall become due and payable as if such payment were made by the
Company. This is a guaranty of payment and not collection. The obligations of
the Guarantor under this Guaranty shall not be affected or impaired by reason of
the happening from time to time of any of the following with respect to the
Agreement or the Company, although without notice to or the consent of the
Guarantor: (i) the waiver by the Executive or the Company of the performance or
the observance of any provision of the Agreement; (ii) the modification or
amendment (whether material or otherwise) of any of the obligations of the
Company or the Executive under the Agreement; (iii) any failure, omission or
delay on the part of the Executive to enforce, assert or exercise any right
conferred on him in the Agreement or otherwise; or (iv) any bankruptcy,
insolvency or reorganization of, any arrangement or assignment for benefit of
creditors by, or any trusteeship with respect to, the Company or any of its
assets or any liquidation or sale of the Company or its assets. The resolution
of any arbitration under Section 18 hereof shall be binding on the Guarantor.

(b) RESPONSIBILITY. All of the other terms and provisions of this Agreement
relating to the Executive’s employment by the Company shall likewise apply
mutatis mutandis to the Executive’s employment by any of its Affiliates, it
being understood that if the Executive’s employment with the Company is
terminated, his employment with its Affiliates shall also be terminated and the
Executive shall be required to resign immediately from all directorships and
other positions held by the Executive in the Company and its Affiliates or in
any other entities in respect of which the Executive was acting as a
representative or designee of the Company or its Affiliates in connection with
his employment.

15. ENTIRE AGREEMENT.

This Agreement, together with the Exhibits, contains the entire agreement
between the Parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the Company and the Executive with respect
thereto.

16. ASSIGNABILITY; BINDING NATURE.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs and assigns. No rights or obligations of the
Executive under this Agreement may be assigned or transferred by the Executive
other than his right to compensation and benefits hereunder, which may be
transferred only by will or operation of law subject to the limitations of this
Agreement. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred pursuant to a merger or consolidation or
amalgamation or scheme of arrangement in which the Company is not the continuing
entity, or the sale or liquidation of all or substantially all of the assets of
the Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes by operation of law or in writing duly executed by the assignee or
transferee all of the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.

17. INDEMNIFICATION.

The Executive shall be provided indemnification by the Company to the maximum
extent permitted by applicable law and its charter documents. In addition, he
shall be covered by a directors’ and officers’ liability policy with coverage
for all directors and officers of the Company in an amount equal to at least US
$75,000,000. Such directors’ and officers’ liability insurance shall be
maintained in effect for a period of six years following termination of the
Executive’s employment for any reason.

18. SETTLEMENT OF DISPUTES.

(a) Any dispute between the Parties arising from or relating to the terms of
this Agreement or the Executive’s employment with the Company or its Affiliates
shall, except as provided in Section 18(b) or Section 18(c), be resolved by
binding arbitration held in New York City in accordance with the rules of the
American Arbitration Association.

(b) Executive acknowledges that the Company and its Affiliates will suffer
irreparable injury, not readily susceptible of valuation in monetary damages, if
Executive breaches his obligations under Section 11 or 12. Accordingly,
Executive agrees that the Company and its Affiliates will be entitled, in
addition to any other available remedies, to obtain injunctive relief against
any breach or prospective breach by Executive of his obligations under
Section 11 or 12 in any Federal or state court sitting in the City and State of
New York or court sitting in Bermuda or the United Kingdom, or, at the Company’s
or any Affiliate’s election, in any other jurisdiction in which Executive
maintains his residence or his principal place of business. Executive hereby
submits to the non-exclusive jurisdiction of all those courts for the purposes
of any actions or proceedings instituted by the Company or its Affiliates to
obtain such injunctive relief, and Executive agrees that process in any or all
of those actions or proceedings may be served by registered mail or delivery,
addressed to the last address of Executive known to the Company or its
Affiliates, or in any other manner authorized by law. Executive further agrees
that, in addition to any other remedies available to the Company or its
Affiliates by operation of law or otherwise, because of any breach by Executive
of his obligations under Section 11 or 12 he will forfeit any and all bonus and
rights to any payments to which he might otherwise then be entitled by virtue
hereof and such payments may be suspended so long as any good faith dispute with
respect thereto is continuing; provided, however, that payments, benefits and
other rights and privileges of the Executive under this Agreement following
termination of the Executive’s employment during a Post-Change Period shall not
be forfeited, suspended, offset, diminished or otherwise altered in any way on
account of any breach or prospective breach of Section 11, Section 12 or any
other provision of this Agreement alleged by the Company.

(c) Notwithstanding any other provision of this Agreement, the Executive may
elect to resolve any dispute involving a breach or alleged breach of this
Agreement following termination of the Executive’s employment during a
Post-Change Period in any Federal or State court sitting in the City and State
of New York or court sitting in Bermuda or the United Kingdom. The Company and
the Guarantors hereby submit to the non-exclusive jurisdiction of all those
courts for the purposes of any such actions or proceedings instituted by the
Executive, and the Company and the Guarantors agree that process in any or all
of such actions or proceedings may be served by registered mail or delivery,
addressed to the Company as set forth in Section 20, or in any other manner
authorized by law. The Company and the Guarantors shall pay all costs associated
with any court proceeding under this Section 18(c) without regard to the outcome
of such proceeding, including all legal fees and expenses of the Executive, who
shall be reimbursed for all such costs within ten (10) days following written
demand therefor by the Executive (which written demand shall be made no later
than six (6) months following the end of the year in which such costs were
incurred).

(d) Each Party shall bear its own costs incurred in connection with any
proceeding under Sections 18(a) or 18(b) hereof, including all legal fees and
expenses: provided, however, that the Company shall bear all such costs of the
Executive (to the extent such costs are reasonable) if the Executive
substantially prevails in the proceeding. The Executive shall be reimbursed by
the Company for all such reasonable costs within ten (10) days following written
demand therefor by the Executive which is made within sixty (60) days following
the proceeding and is supported by documentation of such costs.

19. AMENDMENT OR WAIVER.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing, signed by the Executive and by a duly authorized officer of the
Company and the Guarantors. No waiver by any Party of any breach by the other
Party of any condition or provision of this Agreement to be performed by such
other Party shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or any prior or subsequent time. Except as set forth in
Section 8(d)(iv) or Exhibit B, any waiver must be in writing and signed by the
Executive or a duly authorized officer of the Company and the Guarantors, as the
case may be.

20. NOTICES.

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or sent
by courier, or by certified or registered mail, postage prepaid, return receipt
requested, duly addressed to the Party concerned at the address indicated below
or to such changed address as such Party may subsequently by similar process
give notice of:

If to the Company:

XL Capital Ltd

One Bermudiana Road

Hamilton HM11, Bermuda

Att’n: General Counsel

If to the Executive:

Mr. Brian Nocco

7880 Palmer Court

Dublin, OH 43017

21. SEVERABILITY.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

22. SURVIVORSHIP.

The respective rights and obligations of the Parties shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

23. REFERENCE.

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his estate or other legal representative.

24. GOVERNING LAW.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York without reference to the principles of
conflict of laws.

25. SECTION 409A.

(a) It is intended that this Agreement will comply with Section 409A of the Code
(and any regulations and guidelines issued thereunder) to the extent the
Agreement is subject thereto, and the Agreement shall be interpreted on a basis
consistent with such intent. If an amendment of the Agreement is necessary in
order for it to comply with Section 409A, the parties hereto will negotiate in
good faith to amend the Agreement in a manner that preserves the original intent
of the parties to the extent reasonably possible. No action or failure to act,
pursuant to this Section 25 shall subject the Company to any claim, liability,
or expense, and the Company shall not have any obligation to indemnify or
otherwise protect the Executive from the obligation to pay any taxes pursuant to
Section 409A of the Code.

(b) Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of termination of his employment to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then with regard to any payment or the provision of any benefit
that is required to be delayed pursuant to Section 409A(a)(2)(B) of the Code,
such payment or benefit shall not be made or provided prior to the earlier of
(i) the expiration of the six (6)-month period measured from the date of his
“separation from service” (as such term is defined in Treasury Regulations
issued under Code Section 409A), or (ii) the date of his death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 25 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein. In no case will
compliance with this Section by the Company constitute a breach of the Company’s
or the Guarantors’ obligations under this Agreement.

26. HEADINGS.

The heading of the sections contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.

27. COUNTERPARTS.

This Agreement may be executed in one or more counterparts.

1

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

XL CAPITAL LTD

By: /s/ Kirstin R. Gould



                                      

XL GLOBAL SERVICES, INC.

By: /s/ Celia R. Brown



    GUARANTORS:

XL INSURANCE LTD

By: /s/ Kirstin R. Gould



    XL RE LTD

By: /s/ Kirstin R. Gould

READ, ACCEPTED & AGREED

/s/ Brian W. Nocco

2

EXHIBIT A

CHANGE IN CONTROL

A “Change in Control” shall be deemed to have occurred:

(i) any person (which, for all purposes hereof, shall include, without
limitation, an individual, sole proprietorship, partnership, unincorporated
association, unincorporated syndicate, unincorporated organization, trust, body
corporate and a trustee, executor, administrator or other legal representative)
(a “Person”) or any group, as defined in Sections 13(d) or 14(d) of the United
States Securities Exchange Act of 1934 (other than a group of which the
Executive is a member or which has been organized by the Executive), becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing, or acquires the right to control or direct, or to acquire through
the conversion of securities or the exercise of warrants or other rights to
acquire securities, 30% or more of either (I) the outstanding Ordinary Shares of
the Company, (II) the outstanding securities of the Company having a right to
vote in the election of directors, or (III) the combined voting power of the
outstanding securities of the Company having a right to vote in the election of
directors; or

(ii) if there shall be elected or appointed to the Board of Directors of the
Company (the “Board”) any director or directors whose appointment or election by
the Board or nomination for election by the Company’s shareholders was not
approved by a vote of at least a majority of the directors then still in office
who were either directors on the date of execution of this Agreement or whose
election or appointment or nomination for election was previously so approved;
or

(iii) upon consummation of a reorganization, scheme of arrangement, merger,
consolidation, combination, amalgamation, corporate restructuring, liquidation,
winding up, exchange of securities, or similar transaction (each, an “Event”),
in each case, in respect of which the beneficial owners of the outstanding
Company Ordinary Shares immediately prior to such Event do not, following such
Event, beneficially own, directly or indirectly, more than 60% of each of the
outstanding equity share capital, and the combined voting power of the then
outstanding voting securities entitled to vote in the election of the directors,
of the Company and any resulting entity, in substantially the same proportions
as their ownership, immediately prior to such Event, of the Ordinary Shares and
voting power of the Company; or

(iv) if there occurs an Event involving the Company as a result of which 25% of
more of the members of the Board of the Company are not persons who were members
of the Board immediately prior to the earlier of (x) the Event, (y) execution of
an agreement, the consummation of which would result in the Event, or
(z) announcement by the Company of an intention to effect the Event; or

(v) if the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Change in Control has occurred.

3

EXHIBIT B

GOOD REASON

For purposes of this Agreement, “Good Reason” shall mean any of the following,
unless done with the prior express written consent of the Executive:

(i) (A) The assignment to Executive of duties inconsistent with Executive’s
position (including duties, responsibilities, status, titles or offices as set
forth in Section 3 hereof); or (B) any elimination, diminution or reduction of
Executive’s duties or responsibilities except in connection with the termination
of Executive’s employment for Cause, disability or as a result of Executive’s
death or by Executive other than for Good Reason; and for purposes for this
clause (i), the determination of whether there has been a reduction of duties or
responsibilities or an assignment of duties inconsistent with the Executive’s
position shall take into account the Executive’s duties, responsibilities and
position with the ultimate parent of the parent/subsidiary group as a whole
which includes the Company;

(ii) The (A) reduction in Executive’s Base Salary from the level in effect
immediately prior to the Change in Control, or (B) payment of an annual bonus in
an amount less than the lesser of (x) the most recent annual bonus paid prior to
the Change in Control or (y) the greater of (I) the most recent target bonus, if
any, established prior to the Change in Control or (II) the annual average bonus
paid for the preceding three complete years prior to the Change in Control (or
such lesser number of complete years as the Executive shall have been employed
by the Company);

(iii) The failure by the Company or the Guarantors to obtain the specific
written assumption of this Agreement by any successor or assign of the Company
or the Guarantors or any person acquiring substantially all of the Company’s or
the Guarantors’ assets;

(iv) Any breach by the Company or the Guarantors of any provision of this
Agreement or any agreements entered into pursuant thereto that remains uncured
for 20 calendar days following written notice of same by the Executive;

(v) Notwithstanding the provisions of Section 3(b) of this Agreement, requiring
the Executive to be based at any office or location that is greater than 35
miles from the office or location at which the Executive was principally located
immediately prior to the Change in Control;

(vi) During the Post-Change Period, (A) the failure to continue in effect any
compensation or incentive plan in which Executive participates immediately prior
to the time of the Change in Control unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan providing Executive with at least
the same aggregate economic opportunity on an after-tax basis available to the
Executive immediately prior to the Change in Control) has been made with respect
to such plan in connection with the Change in Control, or the failure to
continue Executive’s participation therein on substantially the same basis both
in terms of the amount of benefits provided and the level of his participation
relative to other participants, as existed at the time of the Change in Control;
or (B) the failure to continue to provide Executive with benefits and coverage
at least as favorable in the aggregate as those enjoyed by him under the
Company’s pension, life insurance, medical, health and accident, disability,
deferred compensation or savings plans in which he was participating at the time
of the Change in Control; or

(vii) The failure by the Company to pay within 7 calendar days of the due date
any amounts due under any benefit or compensation plan, including any deferred
compensation plan.

Notwithstanding any provision in this Agreement to the contrary, the Executive
must give written notice of his intention to terminate his employment for Good
Reason within sixty (60) days after the act or omission which constitutes Good
Reason, and any failure to give such written notice within such period will
result in a waiver by the Executive of his right to terminate for Good Reason as
a result of such act or omission.

4

EXHIBIT C

Form of General Release and Covenant Not to Sue



1.   General Release of Claims. In consideration for the payments and benefits
paid to you under Section 8 of the Agreement, you hereby release and forever
discharge the Company, XL Global Services, Inc. and any and all of their
respective affiliates, predecessors, successors, assigns, and their respective
officers, directors, administrators and employees of and from all actions,
claims, liabilities, demands and causes of action, known or unknown, fixed or
contingent, in law or equity, included but not limited to those arising under
the Civil Rights Act of 1964, the Reconstruction Era Civil Rights Act, the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Employee Retirement
Income Security Act of 1974, The Americans with Disabilities Act, The Family and
Medical Leave Act of 1993, The New York State Human Rights Law Section 196 et
seq., the New York City Administrative Code, as amended, actions under the
Connecticut Wage and Hour Laws; the Connecticut Fair Employment Practices Act,
C.G.S. Section 46a-60, as amended; the Connecticut Family Medical Leave Act,
C.G.S. Section 31-51 pp; and the Connecticut Workers Compensation Act, C.G.S.
Section 31-290a and any and all other federal, state, and local laws, rules and
regulations prohibiting, without limitation, discrimination in employment,
tortious or wrongful discharge, breach of an express or implied contract, breach
of a covenant of good faith and fair dealing, negligent or intentional
infliction of emotional distress, defamation, misrepresentation or fraud, which
you ever had, now have or hereafter can, shall or may have for, upon or by
reason of any matter, cause or thing, up to and including the day on which you
sign this Agreement; provided, however, that you are not waiving any right to
claim benefits under the XL America, Inc. Employee Savings Plan, any right of
indemnification, any rights to directors and officers’ liability insurance or
any amounts due to you on termination under your employment agreement with the
Company.



2.   Effect of General Release; Limitations on General Release. You understand
that by signing this General Release you are prevented from filing, commencing
or maintaining any action, complaint, or proceeding with regard to any of the
claims released hereby. However, nothing in the General Release of claims above
precludes you from filing a charge with an administrative agency or from
participating in an agency investigation. You are, however, waiving your right
to recover money in connection with any such charge or investigation. You are
also waiving your right to recover money in connection with a charge filed by
any other individual or by the Equal Employment Opportunity Commission or any
other federal or state agency.



3.   Covenant Not to Sue. In addition to waiving and releasing the claims and
rights covered by the General Release of Claims above, you promise not to sue
the Company or any other Released Party in any forum for any reason, including
but not limited to claims, laws or theories covered by the General Release of
Claims. This covenant by you not to sue is different from the General Release of
Claims, which will provide the Company a defense in the event you violate the
General Release. If you violate this Covenant Not to Sue by suing a Released
Party, you may be liable to that party for monetary damages. More specifically,
if you sue a Released Party in violation of this Covenant Not to Sue, you will
be required to either: (1) pay that Released Party’s attorneys’ fees and other
costs incurred as a result of having to defend against your suit; or
(2) alternatively, at the Released Party’s option, return to the Company all of
the severance pay provided to you under Section 8 of the Agreement, except for
one-hundred dollars ($100.00). In the event of such violation, the Company will
also be excused from providing you any remaining severance payments under
Section 8 of the Agreement. However, nothing in this Covenant Not to Sue or in
any other part of this Agreement prevents you from challenging the validity of
this Agreement under the ADEA.



4.   Knowing and Voluntary Decision to Sign. You further agree that no
statements, representations, promises, threats or suggestions have been made by
the Company or its representatives, officers, or employees to influence you to
sign this General Release except such statements as are expressly set forth
herein. You have signed this General Release upon reaching the considered
conclusion that it is best for you, and of your own free will, relying entirely
upon your own judgment, and the judgment of such lawyers and other personal
advisors who you have chosen to consult. You further acknowledge that you are
under no disability or impairment, which affects your decision to sign this
General Release.



5.   Time to Consider the Agreement. You have actually read this General
Release, and have had adequate time of at least 21 days to consider its terms
and effect, and to ask any questions that you may have of the legal or other
personal advisors of your own choosing.



6.   Subsequent Facts. No fact, evidence, event or transaction currently unknown
to you but which may hereafter become known to you shall affect in any way or
manner the final and unconditional nature of this General Release.

READ, ACCEPTED & AGREED

     

     

Dated

5